DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Chien-Hung Yu (Reg#74923) on 9/14/2021.

The application has been amended as follows: 
1. (Currently amended) A flexible electronic device, comprising:
    a base;
    a supporting plate having a first end and a second end, the first end pivotally connected to the base;
    two pivot modules disposed at the second end of the supporting plate;
    a bearing frame having a fixed part and two curved parts, the fixed part connected to the pivot modules, and the curved parts respectively connected to two opposite sides of the fixed part;

    a flexible panel, disposed on the bearing frame and covering the bending mechanism and the pivot modules,
    wherein, when switching to a curve mode, the bending mechanism drives the curved parts to stretch with respect to the fixed part to bend the flexible panel, and when switching to a flat mode, the bending mechanism drives the curved parts to move close to the fixed part to flatten the flexible panel, 
wherein each of the pivot modules comprises:
    a pivot shaft;
    a first support bracket rotatably sleeved on the pivot shaft and connected to the bearing frame, the first support bracket having a sliding groove;
    a second support bracket sleeved on and fixed to the pivot shaft and connected to the second end of the supporting plate;
    a first cam member rotatably and moveably sleeved on the pivot shaft, a retaining part of the first cam member aligned with the sliding groove;
    a second cam member, sleeved on and fixed to the pivot shaft and adjacent to the second support bracket; and
    a linking pin disposed through the retaining part of the first cam member and the sliding groove, and connected to the bending mechanism.

3. (Currently amended) The flexible electronic device according to claim [[1]]4, wherein in the flat mode, the supporting plate rotates in the second rotation direction with respect to the base, the supporting plate is stacked on the base, the bearing frame rotates in the first rotation direction with respect to the supporting plate through the pivot module, and the second angle is an obtuse angle.
4. (currently amended) The flexible electronic device according to claim 1, wherein in the curve mode, the supporting plate rotates in a first rotation direction with respect to the base, a first angle is formed between the supporting plate and the base, the bearing frame rotates through the pivot modules in a second rotation direction opposite to the first rotation direction with respect to the supporting plate, a second angle is formed between the bearing frame and the supporting plate, and the first angle and the second angle are acute angles.  






5. (currently amended) The flexible electronic device according to claim [[4]]1, wherein when the second support bracket and the pivot shaft pivotally rotate in a first axial direction with respect to the first support bracket, the first cam member is driven to slide along the pivot shaft to move close to the second cam member, and the retaining part drives the linking pin to move in the sliding groove and relatively move close to a center line of the bearing frame.

Reason for Allowance
Claims 1, 3-12 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A flexible electronic device, comprising:
    a base;
    a supporting plate having a first end and a second end, the first end pivotally connected to the base;
    two pivot modules disposed at the second end of the supporting plate;
a bearing frame having a fixed part and two curved parts, the fixed part connected to the pivot modules, and the curved parts respectively connected to two opposite sides of the fixed part;
    a bending mechanism disposed on the fixed part and the two curved parts, and connecting the pivot modules; and
    a flexible panel, disposed on the bearing frame and covering the bending mechanism and the pivot modules,
    wherein, when switching to a curve mode, the bending mechanism drives the curved parts to stretch with respect to the fixed part to bend the flexible panel, and when switching to a flat mode, the bending mechanism drives the curved parts to move close to the fixed part to flatten the flexible panel, 
wherein each of the pivot modules comprises:
    a pivot shaft;
    a first support bracket rotatably sleeved on the pivot shaft and connected to the bearing frame, the first support bracket having a sliding groove;
    a second support bracket sleeved on and fixed to the pivot shaft and connected to the second end of the supporting plate;
    a first cam member rotatably and moveably sleeved on the pivot shaft, a retaining part of the first cam member aligned with the sliding groove;
    a second cam member, sleeved on and fixed to the pivot shaft and adjacent to the second support bracket; and
    a linking pin disposed through the retaining part of the first cam member and the sliding groove, and connected to the bending mechanism.
The above claim limitation configuration is not taught in any of the prior arts of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Furthermore, applicant has incorporated the allowable feature of previous claim 4 which was indicated as allowable in the non-final (6/4/2021). Additionally, more detail of reasons for allowance and closest prior arts of record are provided in the previous office action.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841